DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,331,268 to Jones.
Jones ‘268 teaches limitations for a “cap” – 16, “configured to protect an outermost one of two or more workpieces having aligned holes from temporary fastener configured to the aligned holes two or more workpieces together” – Although functionally recited as part of some intended use with additional, particular but configured to fit and, a vertically extending flange forming a hollow tip” – the generally cylindrical leading end of 16, “the an outermost one of the workpieces” - Although functionally recited as part of some intended use with additional, particular but unclaimed elements, the prior art discloses use with a temporary fastener and two workpieces wherein one of ordinary skill in the art would recognize a minimum of contact as compared to the full diameter portion of the cap 16 at its connection to the balance of the tool for example and does not disclose any damage to the workpieces.  The broad functional limitation has not clearly defined any structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art, “the inwardly tapered neck terminating at the vertically extending flange” – as shown. 
	As regards claim 5, although reference does not teach “the outermost workpiece includes a countersunk hole” – it’s noted that the workpiece is functionally recited as part of some intended use but is not required as part of the claimed invention, “the hollow tip being configured to be inserted into the countersunk hol
As regards claim 23, reference teaches limitations for a “cap” – 16, “configured to protect an outermost one of two or more workpieces having aligned holes from a temporary fastener configured to be inserted in the aligned holes to temporarily hold the two or more workpieces together” – Although functionally recited as part of some intended use with additional, particular but unclaimed elements, the prior art discloses use of the cap being configured to surround portions of a temporary fastener that is to be inserted through two workpieces and does not teach causing any damage to the workpieces, “the cap comprising: a hollow body” – as shown, “configured to fit over a portion of the temporary fastener” - Reference explicitly discloses 16 to have a configuration and although functionally recited as part of some intended use with additional, particular but unclaimed temporary fastener, the prior art discloses same regardless, “the hollow body including an outer wall including an outer surface” – including the outer surface of 16 at the cylindrical portion adjacent screw 52,
“and an inner surface having an inner diameter” – as shown, 16 includes an inner surface having largest diameter at the portion supporting screw 52, “an inwardly tapered .

Claim(s) 1, 5, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,233,504 to Jones.
Jones ‘504 teaches limitations for a “cap” – as shown at 20, “configured to protect an outermost one of two or more workpieces having aligned holes from temporary fastener configured to the aligned holes two or more workpieces together” – Although functionally recited as part of some intended use with additional, particular but unclaimed elements, the prior art discloses use of the cap being configured to surround portions of a temporary fastener that is to be inserted through two workpieces and does not teach causing any damage to the workpieces, “ the cap comprising: a hollow body” – 20, “configured to fit and, a vertically extending flange forming a hollow tip” – the generally cylindrical leading end of 20, “the an outermost one of the workpieces” - Although functionally recited as part of some intended use with additional, particular but unclaimed elements, the prior art discloses use with a temporary fastener and two workpieces wherein one of ordinary skill in the art would recognize a minimum of contact as compared to the full diameter portion of the cap 20 at its connection to the balance of the tool for example and does not disclose any damage to the workpieces.  The broad functional limitation has not clearly defined any structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art, “the inwardly tapered neck terminating at the vertically extending flange” – as shown.
As regards claim 5, although reference does not teach “the outermost workpiece includes a countersunk hole” – it’s noted that the workpiece is functionally recited as part of some intended use but is not required as part of the claimed invention, “the hollow tip being configured to be inserted into the countersunk hol
As regards claim 21, reference teaches further limitation of “the vertically extending flange includes a lower edge, the vertically extending flange tapering inwardly at the lower edge” – as shown at the leading end.

    PNG
    media_image1.png
    295
    832
    media_image1.png
    Greyscale


As regards claim 24, reference teaches further limitation of “the vertically extending flange includes a lower edge, the vertically extending flange tapering inwardly at the lower edge” – as shown.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,331,268 to Jones.
As regards claim 3, although one of ordinary skill in the art would recognize the prior art inherently has dimensions, the reference does not explicitly describe “the hollow tip has an external diameter no greater than 0.5 inches”.  It would however have In re Rose, 105 USPQ 237 (CCPA 1955).
As regards claim 4, although one of ordinary skill in the art would recognize the prior art inherently has dimensions, the reference does not explicitly describe “the hollow tip has an internal diameter of approximately 0.19 inches and an external diameter of approximately 0.24 inches”.  It would however have been obvious to one of ordinary skill in the art to form the hollow tip with an internal diameter of approximately 0.19 inches and an external diameter of approximately 0.24 inches as part of optimizing the disclosed arrangement for a particular environment of intended use since one of ordinary skill in the art would recognize size as recited would not otherwise affect function of the arrangement. 
  
Claim(s) 7, 8, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,331,268 to Jones.
As regards claim 7 limitation of “the hollow body and the inwardly tapered neck are integrally formed via injection molding or three dimensional printing” – One of ordinary skill in the art would recognized the prior art tapered neck and hollow body are integrally formed and that further recitation of ‘via injection molding or three dimensional 
As regards claim 8 limitation of “the inwardly tapered neck tapers inwardly relative to the hollow body at an angle of between 40 and 50 degrees from a vertical axis” - One of ordinary skill in the art would recognized the prior art illustrates an angle as claimed even if it is not explicitly described.  Accordingly, it is examiner’s position that it would have been obvious if not inherent to form the prior art structure with an angle in the claimed range as a design choice or engineering expedient to accommodate manufacturing since it would not otherwise affect function of the arrangement.
	As regards claim 26, reference teaches and/or makes obvious further limitation of “the inwardly tapered neck tapers inwardly relative to the hollow body at an angle of between 40 and 50 degrees from a vertical axis” – as shown, described and otherwise discussed hereinabove. 

Claim (s) 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,233,504 to Jones to Jones.
As regards claim 3, although one of ordinary skill in the art would recognize the prior art inherently has dimensions, the reference does not explicitly describe “the hollow tip has an external diameter no greater than 0.5 inches”.  It would however have been obvious to one of ordinary skill in the art to form the hollow tip with dimension no greater than .5 inch as part of scaling the disclosed arrangement for a particular environment of intended use since one of ordinary skill in the art would recognize size as recited would not otherwise affect function of the arrangement.
As regards claim 4, although one of ordinary skill in the art would recognize the prior art inherently has dimensions, the reference does not explicitly describe “the hollow tip has an internal diameter of approximately 0.19 inches and an external diameter of approximately 0.24 inches”.  It would however have been obvious to one of ordinary skill in the art to form the hollow tip with an internal diameter of approximately 0.19 inches and an external diameter of approximately 0.24 inches as part of optimizing the disclosed arrangement for a particular environment of intended use since one of ordinary skill in the art would recognize size as recited would not otherwise affect function of the arrangement. 

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,233,504 to Jones.
As regards claim 7 limitation of “the hollow body and the inwardly tapered neck are integrally formed via injection molding or three dimensional printing” – One of ordinary skill in the art would recognized the prior art tapered neck and hollow body are integrally formed and that further recitation of ‘via injection molding or three dimensional printing’ does not define any particular structure of the cap that can be relied on to patentably distinguish from the well known structure of the prior art which has structure as though formed as recited.  Accordingly, it is examiner’s position that it would have been obvious if not inherent to form the prior art structure via injection molding or three dimensional printing as a design choice or engineering expedient to accommodate manufacturing since it would not otherwise affect function of the arrangement. 

Allowable Subject Matter
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 27 is allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677